Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 29, 2021 and June 6, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braucht et al. (Pub. No.:  US 2016/0339978); hereinafter referred to as “Braucht”.
Regarding Claim 1, Braucht teaches, in Figures 1A and 3, a lighting device, comprising: a light source (120); an input device (115); a power source (325) configured to provide power to the lighting device; and one or more electronic processors (300) configured to: receive an input signal to illuminate the light source from the at least one input device ([0020]; “…a button 115 that protrudes from or is located on a surface of the housing 105 for controlling the operations of the bicycle light 100.”); determine a first state-of-charge of the power source ([0028]; “…the remaining battery life (or the state-of-charge of the battery 325)”); determine a first illumination output value based on the determined first state of charge ([0029]; “…the voltage control unit 310 applies a higher voltage to an LED 125 of the light source 120 when the light source 120 operates at a higher power level (e.g., power level 6) compared to a lower power level (e.g., power level 4)”); initiate a first ramp-down operation of the light source from the first illumination output value ([0032]; “If the control circuit 300 subsequently detects user input, then the control circuit 300 causes the light source 120 to operate at a power level that consumes less power than the current power level (i.e., a lower power level than the current power level) (e.g., using voltage control unit 310)…”), wherein the first ramp-down operation is configured to reduce an output of the light source as a percentage of the first illumination intensity over time ([0032]; “Similar operations are performed at the new power level and subsequent power levels such that the user can gradually ramp down the power level in response to sound emitted by the sound emitting device 130 and actuation of the button 115.”); and continue the first ramp-down operation until the output of the light source reaches a predetermined illumination intensity ([0037]).
Regarding Claim 2, Braucht teaches the lighting device of claim 1, wherein the first illumination output value is determined as a function of the percentage of the first state-of-charge of the power source ([0031]).
Regarding Claim 3, Braucht teaches the lighting device of claim 1, wherein the first illumination output value is determined based on the first state-of-charge falling within a predetermined range of state-of-charge values of the power source (Figure 3 (Table 330), [0036]).
Regarding Claim 4, Braucht teaches the lighting device of claim 1, wherein the power source is a rechargeable battery ([0022]).
Regarding Claim 5, Braucht teaches the lighting device of claim 1, wherein the first illumination output value is further based on a first operating mode received from the input device ([0001], [0021], different power levels).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 6-7, the cited prior art of record does not teach or fairly suggest a lighting device wherein, along with the other claimed features, a second illumination output value is associated with the second operating mode; determine, in response to receiving the first mode change input, a second state- of-charge of the power source; and control the output of the light source to output a third illumination output value, wherein the third illumination output value is based on the second illumination intensity value and the determined second state-of-charge, as recited in claim 6.
Regarding Claim 8, the cited prior art of record does not teach or fairly suggest a lighting device wherein, along with the other claimed features, the initiation of the first ramp-down operation is based on the operating time of the light source exceeding a predetermined time value.
Regarding Claims 9-14, the cited prior art of record does not teach or fairly suggest a method for operating a light source wherein, along with the other claimed steps, operating the light source at a second illumination output value based on the first operating mode and the first state-of-charge; initiating a first ramp-down operation of the light source from the second illumination output value, wherein the first ramp-down operation is configured to reduce an output value of the light source as a percentage of the second illumination output value over time; receiving a first mode change input to change from the first operating mode to a second operating mode at a first time, wherein a third illumination output value is associated with the second operating mode; in response to receiving the first mode change input, determining a second state-of- charge of the power source, and controlling the output of the light source to output a fourth illumination output value, wherein the fourth illumination output value is based on the third illumination output value and the determined second state-of-charge; and initiating a second ramp-down operation of the light source from the fourth illumination output value, wherein the second ramp-down operation is configured to reduce the output of the light source as a percentage of the fourth illumination intensity value over time, as recited in claim 9.
Regarding Claims 15-20, the cited prior art of record does not teach or fairly suggest a method for operating a light source wherein, along with the other claimed steps, operating the light source at a second illumination output value based on the first operating mode and the determined state-of-charge; determining whether the second illumination output value exceeds a first predetermined threshold; in response to determining that the second illumination intensity value exceeds the first predetermined threshold, initiating a first ramp-down operation of the light source from the second illumination intensity value, wherein the first ramp-down operation is configured to reduce an output of the light source as a percentage of the second illumination output value over time; in response to determining that the second illumination output value does not exceed the first predetermined threshold, determining whether the second illumination output value exceeds a second predetermined threshold; in response to determining that the second illumination output value exceeds the second predetermined threshold, initiating a second ramp-down operation of the light source from the second illumination output value, wherein the second ramp-down operation is configured to reduce an output of the light source as a percentage of the second illumination output value over time; and in response to determining that the second illumination intensity value does not exceed the second predetermined threshold, maintaining the second illumination output value, as recited in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844